Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Restriction to one of the following inventions is required under 35 U.S.C. 121:          
I.      Claims 1-5, drawn to a blade assembly for cutting food including each of first and second end portions of V-shaped blade fastened to a respective one of the blade mounts by at least two spaced apart removable fasteners; classified under B26D 7/0658.  
II.      Claims 6-11, drawn to a blade assembly for cutting food including each of first and second end portions of V-shaped blade fastened to a respective one of the blade mounts by at least one mounting pin and at least one removable fastener; classified under B26D 3/26.  
III.      Claim 12, drawn to a method of cutting a food product including the steps of propelling a food product downstream towards a blade assembly; and moving the food product to a downstream end of a food flow path; classified under A22C 17/0006.  

2.        Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, at least the 
apparatus as claimed can be used to practice another and materially different process that does not include the steps of propelling a food product downstream towards a blade assembly; and moving the food product to a downstream end of a food flow path. In addition, the process as claimed can be practiced by another and materially different apparatus that does not include each of first and second end portions of V-shaped blade fastened to a respective one of the blade mounts by at least two spaced apart removable fasteners.

3.        Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, at least the 
apparatus as claimed can be used to practice another and materially different process that does not include the steps of propelling a food product downstream towards a blade assembly; and moving the food product to a downstream end of a food flow path. In addition, the process as claimed can be practiced by another and materially different apparatus that does not include each of first and second end portions of V-shaped blade fastened to a respective one of the blade mounts by at least one mounting pin and at least one removable fastener.

4.       Inventions I-II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, e.g., subcombination I has a separate utility such as it could be used without the above-mentioned features in invention II. Conversely, subcombination II has a separate utility such as it could be used without the above-mentioned feature in invention I. See MPEP § 806.05(d).  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

            5.        Upon the election of one of the inventions I-IV, applicant must further 
            elect one Species from each Group of the following Groups I-II of Species. 
                      Group I.
                     Species Ia.   Figs. 2-3 and 6-8;  
                     Species Ib.   Fig. 4; 
                     Species Ic.   Fig. 9; and 
                     Species Id.   Fig. 12.
            
                      Group II. 
                    Species IIa.  Fig. 15A;
                    Species IIb.  Fig. 15B; and 
                    Species IIc.   Fig. 15C.

           The species are independent or distinct because each one of the species has 
       at least a unique feature that is not presented in other species. 
6.      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           In this case, the search for each individual invention may overlap but they do not coincide identically throughout. Therefore, the search for the elected invention may not be sufficient for the other non-elected inventions. Therefore, each individual invention includes a different filed of search. In addition, the text and subclass search that might be needed to look for a particular feature in one invention in not sufficient for finding another particular feature in other invention due to their divergent subject matter. In other words, each individual invention with at least a distinct feature has a separate status in the art and requires a different field of search. 
7.        Applicant is advised that the reply to this requirement to be complete must include(i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
8.        The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
9.         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
10.       Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, it appears that claim 1 is generic.
11.       Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
12.       Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
13.     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.     
14.         The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

15.          A telephone call was made to Nicholas Aitkin (Reg. No. 73,004) on 05/13/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.   

Conclusion
16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 13, 2022